Citation Nr: 1401248	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in relative balance as to whether the Veteran's bilateral hearing loss is etiologically related to active service.

2.  The evidence is at least in relative balance as to whether the Veteran's tinnitus is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.


Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends that his hearing loss and tinnitus are related to active service.

Concerning evidence of a current disability, the VA audiogram performed in connection with the September 2010 VA examination reflects a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, the Veteran has a current disability.  In addition, the VA examination report reflects that the Veteran is diagnosed with tinnitus.  

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has reported that he served as a gunner and tanker and that his difficulty with hearing and tinnitus began during his period of military service.  A DD Form 214 is unavailable, and a Certification of Military Service lists the Veteran as "specialist four" but does not provide a military occupational specialty.  The available service personnel records include a "Transfer or Release to Reserve Component of the Army" which reflects that his military specialty was "130.00."  However, the Board is unable to ascertain the occupational title which the code designates.  Due to the absence of the records through no fault of the Veteran and nothing to refute the Veteran's statements, the Board finds the Veteran competent and credible to attest to his noise exposure and there is no evidence to question the veracity of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board accepts his statements of in-service noise exposure as evidence that he was exposed to acoustic trauma during service and, therefore, the requirement for an in-service injury has been met.

With respect to the etiology of the Veteran's bilateral hearing loss and tinnitus, the Veteran was provided a VA examination in September 2010.  The Veteran reported decreased hearing and constant tinnitus since the military.  The examiner opined that it was not possible to state if hearing loss/tinnitus was due to military acoustic trauma without resort to mere speculation because "military service records need to be reviewed."   

The Veteran submitted a private medical opinion from Lois R. March, M.D.  Dr. March noted that the Veteran had been examined, and that it was her clinical opinion that he suffered from presbycusis and tinnitus.  Dr. March explained that the Veteran stated that his "hearing and tinnitus" were apparent to him and others following military service as a tank gunner with the 899th Tank Battalion, 101st Armored Division, Germany in 1956.  Dr. March opined that the exposure to high decibel noise associated with the firing of tank projectiles was "more likely than not" the cause of the Veteran's sensorineural hearing loss and tinnitus.  The Board finds Dr. March's opinion to be persuasive as the examiner explained the reasons for the positive opinion by noting the Veteran's reported military noise exposure and linking the Veteran's hearing loss and tinnitus to this exposure.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).

In light of the above, the Board finds that the evidence is at least in relative balance as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to active service.  In this regard, the Board acknowledges that the VA examiner could not provide an opinion without speculation due to the absence of military records.  However, the military records are unavailable through no fault of the Veteran and his statements regarding noise exposure are considered to be competent and credible.  Dr. March provided a persuasive medical opinion relating the claimed disabilities to the Veteran's period of active service.   In resolving the benefit of the doubt in favor of the Veteran, the Board finds that bilateral hearing loss and tinnitus are etiologically related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss and tinnitus is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


